DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks - 35 USC § 101
A computer program product disclosed in claims 10-18, is interpreted in view of the applicant specification, published version paragraph [0028] –
“The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon” and [0083] –
“The computer readable storage can be a tangible device that can retain and store instructions … A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Perform the program product disclosed in claims 10-18, is construed to be a tangible, non-transitory device and thus, statutory under 35 USC § 101.

Allowance
Claims 1-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Sitka (US 6,330,572) teaches combining files based on size (i.e. consolidating the files into a consolidation file) and moving the combined files into second tier storage, such as magnetic tape media.  However, Sitka discloses setting policies for files instead of search profiles and thus, fails to teach in response to finding a first file that meets the at least one predefined criterion, sequentially performing additional querying, wherein each sequence of additional querying incorporates a different predefined query expansion profile for finding additional files that meet the at least one predefined criterion; as files are found in the additional querying, for each sequence of additional querying, determining whether a total storage size of files found during performance of the query exceeds the predetermined threshold file size.
The next closest art is Lee et al. (US 8,656,097). Lee discloses at the high level an analogous invention of searching for files of a certain size and copying the files to a secondary storage (see Claim 1).  However, Lee fails to teach a granularity of the present invention, specifically – “performing additional querying, wherein each sequence of additional querying incorporates a different predefined query expansion profile for finding additional files that meet the at least one predefined criterion; as files are found in the additional querying, for each sequence of additional querying, determining whether a total storage size of files found during performance of the query exceeds the predetermined threshold file size; in response to a determination that the total storage size of the files found during performance of the query exceeds the predetermined threshold file size, consolidating the files into a consolidation file; and writing the consolidation file to a magnetic recording tape.”
Also note Rathi et al. (US 2008/0154840) from the IDS, filed 01/06/2020, teaches the consolidated file (see migration queue), and migrating the file into secondary storage, Rathi doesn’t teach migrating to a magnetic tape and searching based on different query profiles.


These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1, 10 and 19.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 15, 2021